Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species B, Figures 7-10, Claims 1-2 and 4-11 (with Claim 3 withdrawn) in the reply filed on 05/10/2021 is acknowledged. The traversal found persuasive, therefore, the restriction withdrawn.  Accordingly, Claims 1-11 are pending in the application.  An action on the merits for Claims 1-11 are as follow.   

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11  are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a work piece” in line 2, rendering the claim indefinite because it is unclear what the relation between this “a work piece” and a work piece mentioned in line 1 are?  For examination purpose, examiner interprets “a work piece” as “any work piece”.
Claim 2 recites the limitation “adjusting the depth of the groove” in line 1. There is insufficient antecedent basis for this limitation in the claim.
2 recites the limitation “the speed” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “said groove” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “a work piece” in line 2, rendering the claim indefinite because it is unclear what the relation between this “a work piece” and a work piece mentioned in line 1 are?  For examination purpose, examiner interprets “a work piece” as “any work piece”.
Claim 11 recites the limitation “the extent of the heat effected zone” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the formation of chips” in line 12. There is insufficient antecedent basis for this limitation in the claim.
The rest of the claims are also rejected because each claim depends on a rejected claim.  For the purpose of examination the suggest change will be assume unless otherwise state.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nicholas et al. (US 6,423,933 B2).
Regarding Claim 11, Nicholas et al. disclose a method of machining a work piece comprising:
emitting an energy beam (cutting beam source 12, Fig 1, Col 3 line 32) onto a work piece (trim piece 16, Fig 1, Col 3 line 36) to create a heat effected zone and harden an area on the work piece (on a surface 14, Fig 1, Col 3 line 34);
measuring real time the extent of the heat effected zone on the area of the work piece (determine the depth of scoring produced by the laser cutting beam onto the surface 14, Fig 1, Col 3 line 37-39);
generating a feedback signal representing the extent of the heat effected zone (provide signals from which a measurement of the material thickness remaining after the scoring can be derived by the control device 30, Fig 1, Col 6 line 21-24);
adjusting the energy beam in response to the feedback signal to control the extent of the heat effected zone (controller 30 is designed to control the operation of the laser and/or motion actuator based on the feedback signals, Fig 1, Col 6 line 14-16);

promoting the formation of chips when the material being removed from the work piece encounters the heat effected zone (a laser beam which is used to carry out controlled scoring of a surface 14, Col 3 line 33-35; the extent of material removed or remaining during scoring of the trim piece, Col 4 line 20-21, Fig 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2012/0024827 A1) in view of Nicholas et al. (US 6,423,933 B2).  
Regarding Claim 1, Shin discloses method of machining a work piece, comprising:
emitting an energy beam (laser beam 26, Fig 2, ¶ 0012) onto a work piece (a workpiece 24, Fig 2, ¶ 0012) to form a first cut in a spiral orientation along the work piece (see Fig 2); and
making a second cut on the work piece with a cutting tool (cutting tool 30, Fig. 2, ¶ 0012), the second cut removing material from the work piece (removing material, Fig 2, ¶ 0012), the second cut being adjacent to where the first cut in the surface of the work piece was made by the energy beam (see Fig 2).
Shin discloses the invention substantially as claimed and as discussed above; except, having a defined space between adjacent spiral sections of the fast cut; measuring a real-time cutting depth of the energy beam; generating a feedback signal 
Nicholas et al. teach an energy beam (a cutting beam such as a laser beam, Col. 3 line 32) disposed for making a first cut in a work piece (a trim piece 16, Fig. 7, Col. 3 line 34) having a defined space between adjacent spiral sections (“adjacent spiral sections” taught by Shin in Fig 2 already) of the fast cut (scoring can be either continuous or discontinuous, Col 5 line 53-54); measuring a real-time cutting depth of the energy beam (determine the depth of scoring produced by the laser cutting beam onto the surface 14, Fig 1, Col 3 line 37-39); generating a feedback signal representing the real-time cutting depth (provide signals from which a measurement of the material thickness remaining after the scoring can be derived by the control device 30, Fig 1, Col 6 line 21-24); and controlling the depth of the first cut made by the energy beam by adjusting the position of the energy beam with respect to the work piece or adjusting the power supplied to the energy beam in response to the feedback signal (controller 30 is designed to control the operation of the laser and/or motion actuator based on the feedback signals, Fig 1, Col 6 line 14-16), creating interruptions in the work piece with the first cut (scoring can be either continuous or discontinuous, Col 5 line 33-34), the 
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Shin with Nicholas’s further teaching of having a defined space between adjacent spiral sections of the fast cut; measuring a real-time cutting depth of the energy beam; generating a feedback signal representing the real-time cutting depth; and having a defined space between adjacent spiral sections of the fast cut; measuring a real-time cutting depth of the energy beam; generating a feedback signal representing the real-time cutting depth; and controlling the depth of the first cut made by the energy beam by adjusting the position of the energy beam with respect to the work piece or adjusting the power supplied to the energy beam in response to the feedback signal, creating interruptions in the work piece with the first cut, the interruptions causing the material removed from the work piece by the cutting tool to break into pieces of a desired length, the size of the defined space determining the desired length of the pieces because Nicholas teaches, in Col. 2 lines 31-33, the recited limitation has advantage of utilizing the sensor feedback to control the movement of the trim piece relative to the laser beam to precisely enhance the process control during operation.
Shin in view of Nicholas disclose the invention substantially as claimed and as discussed above; except, the depth of the first cut being from about 40% to about 60% , VI); also applicant has not disclosed that this kind of design solves any stated problem or is for any particular purpose.  It would have been an obvious matter of design choice to modify Shin in view of Nicholas to obtain the invention as specified above.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Shin in view of Nicholas with further teaching of the limitations of the depth of the first cut being from about 40% to about 60% of the depth of the second cut that remove material from the work piece because Nicholas teaches, in Col. 2 lines 31-33, of utilizing the sensor feedback to control the movement of the trim piece relative to the laser beam to precisely enhance the process control during operation.

Regarding Claims 2-10, Shin in view of Nicholas disclose the invention substantially as claimed and as discussed above; Nicholas further teaches:
Claim 2, adjusting the depth of the groove is accomplished by changing the speed at which the energy beam or the work peace moves (to move the trim piece to the next desired location, Col 6 line 29-30).
Claim 3, measuring the cutting depth is accomplished by measuring the depth with a camera (a high speed CCD camera, Col 4 line 31-33),
Claim 4, the energy beam is emitted in a pulsed manner (in a pulsed mode, Col 4 line 18).
Claim 5, measuring the cutting depth is accomplished between pulses of the energy beam (process controller 30 is designed to control the operation of the laser and/or motion actuator based on the feedback signals provided by the two sensors 20, 26… based on this real-time thickness determination, the control device 30 controls the operation of the cutting beam source 12, Col 6 line 14-25).
Claim 6, the first cut (a cutting beam such as a laser beam, Col. 3 line 32) is disposed at an angle (process is also independent of angle of cutting, Col 2 line 38-39) with respect to the direction at which the material is removed from the work piece (moving said trim piece relative to a source of said cutting beam, Col 7 line 14-15).
Claim 7, chips are formed within the material removed from the work piece comes into contact with the first cut (a laser beam which is used to carry out controlled scoring of a surface 14, Col 3 line 33-35; the extent of material removed or remaining during scoring of the trim piece, Col 4 line 20-21, Fig 1).
Claim 8, the pulsed energy beam creates a series of holes (scoring can be… including blind holes, Col 5 line 53-54) that form the first cut.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Shin in view of Nicholas with further teaching of the limitations of Claims 2-8, because Nicholas teaches, in Col. 2 lines 31-33, of utilizing the sensor feedback to control the movement 
Claims 9-10, Shin in view of Nicholas disclose the invention substantially as claimed and as discussed above; except, Claim 9, which the holes have a diameter from about .002 of an inch to about, .15 of an inch; Claim 10, which the first cut has a depth from about 25% to about 75% of the depth of the material removed adjacent to said groove, since Claim 9 only involved cutting diameter of the holes, and Claim 10 only involved first cut has a depth from about 25% to about 75% of the depth of the material removed adjacent to said groove, and it’s generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (MPEP 2144.04, VI); also applicant has not disclosed that this kind of design solves any stated problem or is for any particular purpose.  It would have been an obvious matter of design choice to modify Shin in view of Nicholas to obtain the invention as specified above.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Shin in view of Nicholas with further teaching of the limitations of Claim 9, which the holes have a diameter from about .002 of an inch to about, .15 of an inch; Claim 10, which the first cut has a depth from about 25% to about 75% of the depth of the material removed adjacent to said groove because Nicholas teaches, in Col. 2 lines 31-33, of utilizing the sensor feedback to control the movement of the trim piece relative to the laser beam to precisely enhance the process control during operation.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761